Third District Court of Appeal
                               State of Florida

                        Opinion filed August 24, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1461
                       Lower Tribunal No. 19-21654
                          ________________


                         Fundingbill LLC, etc.,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Gina
Beovides, Judge.

     Higgs Law, P.A., and Earl I. Higgs, Jr. (Orlando), for appellant.

      Cole, Scott & Kissane, P.A., and David C. Borucke (Tampa), for
appellee.


Before FERNANDEZ, C.J., and LOGUE, and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.
2